Memorandum by the Court.
Judgment affirmed, without costs. We find no reason to interfere with the discretion exercised by Special Term in directing that the certificate of acceptance be filed. (Election Law, § 330.) Appellant now concedes that petitioner is not rendered ineligible by reason of his conviction of crime. (See U. S. Const., art. I, § 3, par. 3; Matter of O’Connor V. Cohen, 173 Misc. 419; State ex rel. Handley v. Superior Court of Marion County. 238 Ind. 421; Opinion of the Judges, 79 S. D. 585; State ex rel. Johnson v. Crane, 65 Wyo. 189.) Gibson, P. J., Herlihy, Aulisi, Staley, Jr., and Gabrielli, JJ., concur in memorandum by the court. [57 Misc 2d 1041.]